OFFICE   OF   THE   ATTORNEY      GENERAL   OF   TEXAS

                                   AUSTIN




Bonorable Campbell K. Ford
County Attomuy
Ei   Ez     ,cz

Dear Sira




                                             r's court otiewd
                                              valuation of all
                                              In ~thoaesemmentr.


                                 The Board of Bquall-
                        giving.notloe to the proper-
                       aidng oi v8luatlon. Can the
                  and Collsotor oolloot the l.nomssed
     tad   IS not, oan he oolleot the tax aa it vas
     valued for lg42t
          'b. The Commlrrloner~oCourt in 1932, b7
     the eam methods, ordered the valuation of all    -
     real estate out lO$. Thin vat3done, and the pro-
     pert.7decreased in valuation br 10s in the ~OWMIII-
     mento by the Tax Asoessor. There vere no objeotlons
    Honorable C?JnpbsllK. Foti, Page 2


        by the property ovners. The property has been
        rendered since that time at the value plaoed
        after the lO$ cut. 3in00 the lO$ out was ll-
        legal, can the Comlaalonerls court nov have
        the property assessed at the value placed on
        it prior to the time of the 10% dearease?
              %y oplnlan to the Comlsrionerlm Court
         is attaohed hereto.
             *2.  In Hay, 1938, the Ccamlrsloner~r
        Court ordered an eleotlon for the purposes of
        voting on a bond lsrue on the entire county
        for the purpose,of the Conatrmotlon,malnte-
        nanoe ana operation of roads in San Saba coun-
        ty, nedng la said order mane speolflo roadm
        and bridges among which was a~brldge over the
9                    The eleotion was valid and parsed.
        Bonds were’lasued and sold for the purpomea
        stated io the order for eleotion and ballota.
        Since the eleotlon, the oontingentsupon vhloh
        thenbridge mentioned in the order for eleotlon
        van to have been built have not been met and
        the bridge will not be built. Does the Cosanls-
        aloner’s Court or the Ccnnmiseioaerfor that
        pwoluot have the authority to use iald money
        for improvement,building, etc.,,of other roods
        la that preclnat, or must the money be used
        for paying off the bond6 lsaued~for that pur-
        pose?
             Xy opinion to the Camlaslonerla      court
        is attached hereto.”

          “TO THE AOI’IO~   COWISSIO~‘S       COURT OF
                     BAN SABA coum!Y,    TKxABt

             ‘QUEBTIOlp:May the CommlsmloaerlaCourt
        order the Tax Assessor to make a blanket raise
        of the valuation of all real estate In this
        &Et    by 5$ in the amseaementr and colleot
             inoreaae without giving the owners of the    *
        .mal estate fomal notloe?
I
    Honorable Campbell K. Ford, Page 3


              "The opinion of thin Offlae Is that the
        Cmmlaaloner's Court haa no authority to au-
        thorize such a blenket raise In the valuatLon
        of the real estate. Aa a matter of polio     the
        Cannalasloner*a Court ray aak.that the Pax$8 -
        aeaaor vslue all real eatate at s more than
        it has been valued in prior years If'he finds
        that the property haa a greater market value
        than th6 value piaaed on it by the aaseaarenta
        of prior years. Article 7185, Vernon'r ~nno-
        tated Civil 8tatutea. 1925. The 'paxAsreoaor
        PUJ 60 value property, give notice to the ovner
        of the property, and refer hzl.m to the Board of
        Equalisatlon. Or the Commiaaioaert6Court sit-
        tlng a6 a Board of Bquallcatlon may raise the
        value on real ertate if they find that the pro-
        perty la not rendered at its falr market value
        by giving the owner notloe thro h the County
        Clerk  05 the raise. Article  7203 , Vernon'8
        Am. Civil Statutes, 1925.
             "This offloe believes that the blanket
        raise of valuatkon of all real eatate would
        endanger the collection of any tax upon the
        property.
             "QuXBTION: Can the lO$ out given in the
        valuation of real estate in 1932 be replaced
        by an order of the Cemalaaloaer@aCourt llno e
        said cut was not done aa authorized by the stat-
        utes of the State of Texaa.
             "This office believer that although the
        cut In 1932 vas not properly authorized, the
        fact that the property vaa ln 1933 and every
        year slnoe that time assessed at the value of
        1932, and In acme care6 raised or lovered,
        doea not permit the CcmmlaslonertaCourt to
        rescind the order giving the out or to jurt
        replaoe the value of 1932. This office be-
        lievea that the renditions made in 1933 6nd
        subsequentyears have estopped the acumlaslon-      _
        or's oourt from ralslng the valuation by pds-
        oindlng said order, and that the valuation oaa
       Honorable Campbell E. Ford, Page 4


               3     p   raised   aaoording to atatutea at thl.0
                    .
                   90 5EOxonABL?s comassIomR'8       COVRT OP
                           3Mw3A00lmlT,TxAar
L                   aQUZSTIOXt hy the QaQPlaalonerof Pre-
               olaot lo. 2uae thewaey ralaedby selling
t              OS boa4 Issue tar tho purpose of building a
/              brim aaroaa the Qolorado $lver at lorthveat
#              for tha building 6tha lmprovaeata  of roads in
               thatpnolnotvhmtb        bon4 laaua vu totad
i              upon enA the brldga over the Ooloruh~ River
i              vu lp eo lflea8putof
                                  a a      tha us0 of thoband
I
[              laaue la tha ardor of llootlon, notloe of llee-
               tlon, eleotlon ballots, and the retunu o? tha
               eleotlonT
!, <
                    .'The opinion of this offlo* la that vlkara
               86 in this oaae tha order of rleotlon 0x3tha
               band laaue, aotloe of llootlon, eleotlon bal-
               lots aiatin0tl~   stated  that  $lO,OOO.OO o? the
               bond laaw was to ba used Sor the purpose of
               building a brld@ wroaa       the Colomdo River
               in HorthveatOaawmL$y, tha money mat bkuaed
               for that purpose and for no other purpose.
               The Saot that the order ?or eleotlon, lto.,
               alatinotly stated that this awuat of the pro-
               oeeda OS the sale of tha boada vu to be wea
               ror this purpoao made a ooatnot betvoen the
               eleotorate ma the Ccmmlaalowr~a Qourt (W?lght
               v. Allen, civ. App., 257 su 980).      Therafom
               this money murt be used to ereot a bridge or
               wu3kha     Into the treasury to pay of? that
               mayor    thebonda."
                 vo are of tha oplnlon that you h8ve lubatantlally
       dated  the lav in your oplnhn to the Ccmil.aalonoral.Court
       of your county upon the matorlal quoatlona involved. Wo
       ah&l, hovavor, state our naaaha in support of this OoBOlU-
           .
                                                               .
Hanor8ble Nmpbell K. Ford,            Page 5


                   Ylthout oovering   the rotters ln detail, they ara
briefly as          r0imf6t

            The propwe ovaor la uoorded the right,             aua it
la primarily his au       , to raador his property ror tu8tion
 (Art. n89, V.&O.& "3; rooordlng to the nuonablo mah m
kot valw at tha tlw of auoh renditlanj ii th6 Aaaoaaor la
aatla?ledtlbatthe value is belov the ouh narkot value, he
shall plaoo,on arid randltlon o oalto la o hpieoo of pawpa-.
ty the rauonablo ouh m&sot v3 w, ii no market v&w,                   the
raal or,lntrinalo valw, of auoh property          at tba fiu of auah
raadltlon: ii tha ewaer is not latlaflod rith tha valwa‘tbw
proposed b y th a Aaaeaaor,     th a omaor ma yh a *0 lttwho4 to h i*
readltlom   l ~a wo r altatmont       hir, a portlaghla rubditlon,
to ba nferro6 vith his raull       7 ion to x6 OaPlraloaora~       Oourt
(Bomd of huallzatlon) aad tha o o ur shall    t     hear lvlbencw'and
do~aine~t~v~wuofJIIlOarJl,~inr~~
valw the &aeaaor or the oourt shall take into aooouat what
raid   proport 00ula hwo      beon   sold for uty tiw    rithb    ls.2
zloJ3tha      L Son the first day OS Jumary (Art. Tell, V.A.
            ,wxt
0.8.). Ar$loZe 7212 V.A.a.8. deilnoa mora ddlnite4              tb
pr00crdore  to b   r0n0~0a  w th0 Borrd   or Bqtllcrlisfbtion irr
0arrySq    out tho purpoaea 0s tho pro0         Ire1010    72u.    uo
                                        ““e
think these art10106 0s the statute, oona      rulag thm to ther,
daal~vlth madltloaa made by tha omar of v&lob ha at aE
timea haa notloe and an opportunity to ba h4ard. By ths ox-
press terns of Artiole 7212 V.A.C.S. auoh datemlnatlon Es to
value by the Bosra 0s Bquallzatloa la rimi.
          It ~16fUrthor provldod unaer oertaln oondltloaa
meathneil la Artioloa 7X+2-7193 V.A.C.B., naaaly vhea tha
property owaer has nfiiaed or nogleoted to renderhla proper-
tr or to t&a tha oath praaoribaa in Art1010 7188, tha &area-
aor shall fix*the valw aad wko the 8aaeaawat.
          Thls brings us to tba autlea of the Oazmlaalonera~
Court ar a Board of Equalization provided for ln Artlolo 7206
V.A.C.8.  The pertinent mectlona we quoto as rollova~
                "1. They ahall oauso the aa8eaaor  to bring
           before them at anoh meeting all ~+ld aaaeaaaent
           lla ta b,
                   o o k s
                         lto., for lnapootloa, and so* thrt
                          ,
           every poraoa has reader04his propertyat a fmi?
Xanozuble Oawboll K;           Ford,    Prgo   6


      aarkot value, and shall hsvo powor to read for
      poraoma,books aad    p -8,  a lfo md
                                         a r Qwllfy
       lr uw, to aaoer &     th e
                                ~81 ~or0 awh     r o p er
      K , andtolovor   or nlao  tho  nlw    an &a  aaato~
             '2; Thor w                iwo peror to aorrut ox-
      rora   In    uaoaaod8.
                    - _ -




             y5;     Wenevor,aald board shall find it their




      In tha oountr, than l-q peatlng a            wvltten or rlatoa
      not100 La oaah jwfioa~a-pnalaet,              ona of WI3ShEuat
      ba at thmoourt houao qeoe
          2lnae yuurawatlandeala  ~tiththopoworto
ralao ralnatl~, whether it bo by tho Aaaoaaor or thm Bomd
of   Bpud.lmtl0n, uo oao to uuwoP fauc Chat qwatlon~
               Omnlaaloaera~
             The                         Co ur as
                                               t lwh, h a 8
                                                          a 0
                                                            authotity,
       oorreot stat0 to lnatruot the Tu Aaaoaaor
as y o u                                                      to aa-
6066 all p    Y
             ory5$higherthanrendeqd~ablankotin-
oreaao 0r 2 , or at any other valuation. rna00a,    thorn is a0
la wWtutla a or r llta ta tolruthOr%ty
                                y       luth o r la th
                                                    ~ aOamia-
llcmeraa Mart to &to say lnstruotianmto the Tu Aaaoaaor
by blank& order or othervlao   to raise orlovor valwtims~
    Bonorablo Ompbell~.               Ford,    page 7



                If th0 dtI0n         fixed    w th8   kxp8mr,      0~ by
    the Aue8ror,      lihen,   undor the aondItlon8     pnrorIbed bp
    8t8tUt0,   th.    ,&8U880?   18 8UthOCidti    t0 fix    th0 Y&h8     Uld
    uke    the u8e888Wxt,      It 18 propo8ed   w   th. BOu’d     of pclru-
    li88tiOli  t0 llki8e tb0 Y&W       Of 8UOh  renditiOU      and 088e88-
    ment, It out ualp be done after due notloe to the t.ucpe~-
    or or proportf owner u provided In Ileotlon5 of Artiole
    7PO6 noted dove.
                      It 3.8obrerved that by foroe of thI8 8tatute the
    OOLtIk~  OlWk     i.8 required       t0 &Ye     t&3 ~l'8OZl  VhO8h    UIe88-
    Rat    Of hi8    ?Op@l?~      ii 8OU&ht       t0 be rcri$Od  bJ  th6 baud
    of Kqwliut      P on vrltten      notloe of the intezitlonof tha Board
    ln the PreRlu8.           the Ruaner       or rervlee   or 8UOh    notloe i8
    not provfded     pad    ve think the law 10 tb8t rhare no 8eOiel
I   ~&hod   Of 8e?YiOe        I8 8peoified,pe?8OIAd          nOtiOe    iiOOnb~-
               lb0 31     Texas    JurIaprudenoe,
                  Qa5puly 1. noc1uro 239 8.V.
                  t    n&lot,   be   in   rrlting
    RU8t be permwl.     Au yr o th o odfp eno na no
                                                 l tlo e,
                                                        lltber b p
    mall, semioe by the 8herIff or oomtable, or by a
    Oitl8ell; 18 h.Otl? O~iniolr 8UffIOiOnt If It @00-l
    purpore of perwm8l rervioe.
                      it 18 8dd in tb8 08U          Of   8Wflill.g   Y8.   8Ui   &tOltiO
    39   8.w.    918    bp the 8Up?8W cOU?t         U    fOiiOV8C

                %i8      8tdtVa8  broughtbf th8 oitp of &n
           AntonI to zwoover of WIllIm HoeflIng oertain
           tUe8  U8e88ed       at    hiR iOr. tb8 fi8Oti TW
           emJLlngPebruaq 28, 18%        He did not render

           de: tU l88&880r,           plld Va8  vol\ud    w   th&,Off-
                  .   Flu    ‘board  of appeal   end   mvirlon,    vith-
           out    giving    SIR   notloe, dnoruud        the v8lu8tIaaa
           of oertaln pal%elr or hi8 real ertate, but left
           tht plaoed by th8 088e88Or upon Other paroelo,
        Honorable Campbell K. Ford, Page 8


            88 veil as that put upon him personal proper-
            ty, untouched. The oitp reaovered a jument                     I!

            In the trial court for all the taxea olaimed
I           by Iti that Is to any, It reoovered upon the
            baslm of the lnoreared valuationmade M ‘the
            board of appeal and revirlon.’ Upon appeal to
            the court of 01~11 appeal6 that judgnent vaa
            reformed, and a judgment var given for the
            city for the taxes upon the property only VhIoh
            had been valued by the uuuor,    end upon vhIah
            the valtition had not been inore88ed by the
            board. On appeal to the oourt of olvll appeal8
            the contention of the aity vaa that under the
            oharter of the olty, when property va8 unren-
            dared, vhether the ovner vas knovn or not knovn~
            lt wan the duty of the a88es8or to list It mere-
            ly, and not to value It, and that the raluatlon ::
            In the first Inntame was to be fixed by *the
    t       board of appeal and revIsIon,~and that, there-
            fore, the valuation OS the assessor vas without
            effeot, and the board had the paver to value the
            propertj without notloe to the ovner. The oourt
            of civil appeals, hovever, held that, where pro-
            perty In the city vas not rendered, and the ovn-
            er vaa kDovn, It was the duty of the aa8e88or,
            not only to list It ln the name of the owner,
            but also to value It for taxation,and that the
            board had no power to increase that value with-
            out glvlng notioe to me owner. We oonour in
             not opinion . . . .”
                  fotloe to tpe taxpayer and hla consequent right to
        be heard la a necesearp prerequisite to the jurlrdictionof
        the Board of Equallzatlonunder the general purpose of ‘due
        process’, but momover Is 8peOifiOallprequired under the ex-
        press terms 0s the statute. Highland Park Independent 8chool
        Dintriot Of DallaclCounty, et al va. Republic Ineuranoe Cool-
        pany 80 S.W. (26) 1053. It follovr, therefore, that the blan-
        ket order of the commls8ioners’court of San Saba County rals-
        lng the valuatlone five per oent on all property vlthout writ-
        ten notioe to eaoh lndlvldual property omer, glvlng him an
        opportunityto be heard Is void and of no effeot. Proper notice
        not having been given, the Board was vithout power, jurisdiotlm,
        raising the taxpayers valuationa by the method proposed 80 as
        to effect hie llablllty for taxes.
xonomble Campbell K. Ford, Page 9


              If, hovever, the taxpayer capuleroen   In an in-
orea8e    In the valuation of hI8 property * or mor8 and
make8 It hia renditionhe vouldbebound thersbysnd It
would oaustltute a leg41 be818 for the a88ewaeat and
oolleotlop 0s hIr taxe8, and thir regardlers       of vhether
he had preview WtIOe Of the ?a180 or not. But If the
b?UpayW doe8 not rdopt such XWI80 in YaluatIOn a8 ht.8
rendltlan,notloe and oomequent right to be tird be-
for4 the Board 0s BqualIsatIan 18 8 neoerrary pnroqui-
site for th4 Ebrrd of Bqu4liratI4n to raI8e hi8 read&
tiorl; In rush ea8e If the required not109 b4 not gIvenlr,
the rendition     We  by the taxpayer or by th4 as8e84er
under ths oondItIon8 authorizinghim to fix the value
snd 888088 aOOO?dh&,        Y0d.d aaMtitUt0 the legal bs83.8
fo r th el88e88ment and oolleotioa of his tares. Eofheln8
v; city or 8an Antonio, Iuprai
           We deem It equally true from wbrrtYe h8Ye 8ald
above that any order 0s the oanmI88lonera( oourt reioend- I,
i.ngth8 blanket order   of 1932 nduofng the valuatl~~~of
all r8al l8tate to ten per oent would b4 YoId 4nd 0s no
effeot a8 a netbad of restoring q      valu8tIon8 48 488u8-
aentr for th8 present year of 1913. In ge;81tl;r
8tatut.e prosreribel tha method 0s fix
vhIah tXUe8 are t0 be 488e88ed and 00  3 eoted snd thi8
Bethod, in QU? epinion, vould be 48 equally invalid 48
the fir&
          We aou pa88   tot.r  8000&i QIe8tiQIlvi.thlyt8-

teot to the authority '0s     OC4lWi88i’%W?B ’ OOlll’t t0 pI(I
 an4 money voted for the emotion of a brldgo for other
ImproYement8nOtIpeoIfI4all~ inuludedin the
SO? vhloh the bond8 vere voted; Your 4dYioe to    YA8fzb
mi88iQMl-8' OOUl't18 OOr?Wt ud YO do IlOtdeem it MOeI-
              e ttpoaIt and the authority olted by you,
              en 25-f8.Y; 980, 8mO?t8      YOUI! pQaitiQn.

          We trust that the obave answer8 your pue8tionr.i




LPLrff